Citation Nr: 0926928	
Decision Date: 07/20/09    Archive Date: 07/30/09

DOCKET NO.  07-23 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

T. Lucas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1998 to May 
1998, and from October 2001 to December 2005.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a February 2007 rating decision by the 
Reno, Nevada, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to service 
connection for PTSD.

A hearing on this matter was held before the undersigned 
Veterans Law Judge sitting at the RO on March 27, 2008.  A 
copy of the hearing transcript has been reviewed and has been 
associated with the file.


FINDINGS OF FACT

1.  The veteran has a current diagnosis of PTSD.

2.  The Veteran engaged in combat during active military 
service.

2.  Competent medical evidence reflects a diagnosis of PTSD 
related to his combat service.


CONCLUSION OF LAW

The criteria for service connection for PTSD are met.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2008), and the pertinent implementing regulation, codified at 
38 C.F.R. § 3.159 (2008), eliminated the concept of a well-
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and imposed on VA certain notification 
requirements.  Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case, it is the Board's conclusion that the new law 
does not preclude the Board from adjudicating this portion of 
the appellant's claim.  This is so because the Board is 
taking action favorable to the appellant by granting the 
claim of service connection for the cause of the Veteran's 
death and a decision at this point poses no risk of prejudice 
to the appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Service Connection 

A claim of service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the in-service stressor 
occurred.  38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a 
stressor during service to support a PTSD claim will vary 
depending on whether the Veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  
If the evidence establishes that the Veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's 
service), the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See 38 
U.S.C.A. § 1154(b).

Where, however, VA determines that the Veteran did not engage 
in combat with the enemy and was not a POW, or the claimed 
stressors is not related to combat or POW experiences, the 
Veteran's lay statements, by themselves, will not be enough 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence corroborating the stressor.  38 C.F.R. § 
3.304(f)(1); Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  
Such corroborating evidence cannot consist solely of after- 
the-fact medical evidence containing an opinion as to a 
causal relationship between PTSD and service.  See Moreau v. 
Brown, 9 Vet. App. 389, 396 (1996).

A review of the record, namely VA records from 2006 to 2007 
reveals that the veteran has been diagnosed as having PTSD.  
These diagnoses were given by medical professionals and were 
in compliance with 38 C.F.R. § 4.125(a).  

The preponderance of the evidence reveals that the veteran 
engaged in combat with the enemy.  In this regard, his 
official service records, including his DD-214, shows that 
the Veteran received numerous medals including an Air Force 
Expeditionary Service Ribbon w/gold border for recognized 
combat participation.  The Veteran also submitted his journal 
containing entries from January 2002 to February 2002.  In 
his journal, the Veteran describes witnessing several fire 
fights within 1500 meters of his location, casualties and his 
persistent nightmares due to witnessing these events.  These 
journals were written contemporaneous with his combat service 
experiences, as such the Board finds the statements made in 
the journal to be credible.  Additionally, when evaluated at 
the VA mental health clinic in March 2007, the veteran 
reported that he served in Afghanistan and reported that he 
saw a number of atrocities of war: civilians that had died, 
had to guard other soldiers that had died, and that he 
received fire.  While the veteran denied being in an actual 
fire fight, he did relate that he received fire.  Being under 
fire, is consistent with a finding of being engaged in 
combat.

The Board observes that the veteran's stressors are related 
to his combat experiences.  Since the Board finds that the 
preponderance of the evidence supports a finding that the 
veteran is a combat veteran and since his claimed stressor 
are related to those combat experiences, the Veteran's lay 
testimony alone establishes the occurrence of the claimed in-
service stressor.  In this regard, the Board notes that there 
is no clear and convincing evidence that his claimed combat 
related stressors did not occur.  Moreover, his claimed 
combat related stressors are consistent with the 
circumstances, conditions, or hardships of the Veteran's 
service.

In light of the foregoing, the case turns on whether the 
veteran's current PTSD is related to his combat related 
stressors.  The evidence clearly shows a relationship between 
his current PTSD and his combat service experiences.  When 
evaluated in March 2007, the examiner stated that the veteran 
certainly does fit the criteria for PTSD with his traumas 
being related to his combat exposure in Afghanistan, as well 
as the witnessing of the devastation from Hurricane Katrina 
while on active duty with the National Guard.  This examiner 
clearly indicates that the Veteran's combat exposure in 
Afghanistan (i.e. the service stressor) is enough to supports 
a diagnosis of PTSD.  Additionally, a November 2006 report 
also relates the veteran's PTSD to his combat experiences 
while in Afghanistan.

As all of the elements necessary to support a claim of 
service connection for PTSD have been found, the Board must 
find that the claim of service connection for PTSD must be 
granted.


ORDER

Service connection for PTSD is granted.  



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


